

	

		II

		109th CONGRESS

		1st Session

		S. 117

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mrs. Feinstein (for

			 herself and Mr. Voinovich) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Higher Education Act of 1965 to extend loan

		  forgiveness for certain loans to Head Start teachers.

	

	

		1.Loan forgiveness for Head

			 Start teachers

			(a)Short

			 titleThis section may be cited as the Loan Forgiveness for Head Start Teachers Act of

			 2005.

			(b)Head Start

			 teachersSection 428J of the Higher Education Act of 1965 (20

			 U.S.C 1078–10) is amended—

				(1)in subsection

			 (b), by striking paragraph (1) and inserting the following:

					

						(1)(A)has been

				employed—

								(i)as a full-time teacher for 5

				consecutive complete school years in a school that qualifies under section

				465(a)(2)(A) for loan cancellation for Perkins loan recipients who teach in

				such a school; or

								(ii)as a Head Start teacher for 5

				consecutive complete program years under the Head Start Act; and

								(B)(i)

								if employed as an elementary school or secondary school

				teacher, is highly qualified as defined in section 9101 of the Elementary and

				Secondary Education Act of 1965; and

								(ii)if employed as a Head Start teacher,

				has demonstrated knowledge and teaching skills in reading, writing, early

				childhood development, and other areas of a preschool curriculum, with a focus

				on cognitive learning; and

								;

				(2)in subsection

			 (g), by adding at the end the following:

					

						(3)Head

				startAn individual shall be eligible for loan forgiveness under

				this section for service described in clause (ii) of subsection (b)(1)(A) only

				if such individual received a baccalaureate or graduate degree on or after the

				date of enactment of the Loan Forgiveness for Head Start Teachers Act of

				2005.

						;

				and

				(3)by adding at the

			 end the following:

					

						(i)Authorization

				of appropriationsThere are authorized to be appropriated such

				sums as may be necessary for fiscal year 2009 and succeeding fiscal years to

				carry out loan repayment under this section for service described in clause

				(ii) of subsection (b)(1)(A).

						.

				(c)Direct student

			 loan forgiveness

				(1)In

			 generalSection 460 of the Higher Education Act of 1965 (20 U.S.C

			 1087j) is amended—

					(A)in subsection

			 (b)(1), by striking subparagraph (A) and inserting the following:

						

							(A)(i)has been

				employed—

									(I)as a full-time teacher for 5 consecutive

				complete school years in a school that qualifies under section 465(a)(2)(A) for

				loan cancellation for Perkins loan recipients who teach in such a school;

				or

									(II)as a Head Start teacher for 5

				consecutive complete program years under the Head Start Act; and

									(ii)(I)if employed as an

				elementary school or secondary school teacher, is highly qualified as defined

				in section 9101 of the Elementary and Secondary Education Act of 1965;

				and

									(II)if employed as a Head Start

				teacher, has demonstrated knowledge and teaching skills in reading, writing,

				early childhood development, and other areas of a preschool curriculum, with a

				focus on cognitive learning; and

									;

					(B)in subsection

			 (g), by adding at the end the following

						

							(3)Head

				startAn individual shall be eligible for loan forgiveness under

				this section for service described in subclause (II) of subsection (b)(1)(A)(i)

				only if such individual received a baccalaureate or graduate degree on or after

				the date of enactment of the Loan Forgiveness for Head Start Teachers Act of

				2005.

							;

				and

					(C)by adding at the

			 end the following:

						

							(i)Authorization

				of appropriationsThere are authorized to be appropriated such

				sums as may be necessary for fiscal year 2009 and succeeding fiscal years to

				carry out loan repayment under this section for service described in subclause

				(II) of subsection (b)(1)(A)(i).

							.

					(d)Conforming

			 Amendments

				(1)FFEL

			 programSection 428J of the Higher Education Act of 1965 (20

			 U.S.C. 1078–10) is amended—

					(A)in subsection

			 (c)(1), by inserting or fifth complete program year after

			 fifth complete school year of teaching;

					(B)in subsection

			 (f), by striking subsection (b) and inserting subsection

			 (b)(1)(A)(i);

					(C)in subsection

			 (g)(1)(A), by striking subsection (b)(1)(A) and inserting

			 subsection (b)(1)(A)(i); and

					(D)in subsection

			 (h), by inserting except as part of the term program

			 year, before where.

					(2)Direct Loan

			 ProgramSection 460 of the Higher Education Act of 1965 (20

			 U.S.C. 1087j) is amended—

					(A)in subsection

			 (c)(1), by inserting or fifth complete program year after

			 fifth complete school year of teaching;

					(B)in subsection

			 (f), by striking subsection (b) and inserting subsection

			 (b)(1)(A)(i)(I);

					(C)in subsection

			 (g)(1)(A), by striking subsection (b)(1)(A) and inserting

			 subsection (b)(1)(A)(i)(I); and

					(D)in subsection

			 (h), by inserting except as part of the term program

			 year, before where.

					

